Citation Nr: 0421852	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Coppola





INTRODUCTION

The veteran had active service from January 1972 to July 
1972.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a July 2004 statement appellant requested that his 
scheduled hearing before a Member of the Board in Washington, 
D.C. be cancelled.  Instead, he requested a personal hearing 
before a Member of the Board at the RO.  He clarified he 
would accept a videoconference hearing at the RO.  The 
appellant has not been scheduled for a videoconference 
hearing.  38 C.F.R. § 20.703 (2003).

In order to ensure full compliance with due process 
requirements, the case is REMANDED for the following action: 

The RO should schedule the appellant for 
a videoconference hearing at the RO 
before a Member of the Board.  The RO 
should place in the record a copy of the 
notice to the appellant of the scheduling 
of the videoconference hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




